Citation Nr: 0210550	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  99-19 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of a left 
foot injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1969 to June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA), 
Regional Office (RO).

As a note, in May 2002 the veteran's representative asserted 
that the issue of entitlement to an increased rating for 
trochanteric bursitis was on appeal.  In January 1999, the RO 
denied entitlement to service connection for trochanteric 
bursitis.  The veteran appealed.  In June 1999, the RO 
granted service connection for trochanteric bursitis and 
assigned a 10 percent disability rating.  Thus, the issue in 
controversy has been resolved.  Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  Because the service connection issue 
has been granted and a claim for an increased rating has not 
been properly developed for appellate review, there are no 
allegations of error of fact or law for the Board to 
consider.  The Board therefore in accordance with Grantham 
does not have jurisdiction to review the veteran's claim.  
However, the matter is referred to the RO for any development 
deemed appropriate.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claim.

2.  The veteran's left foot disability is manifested by 
degenerative arthritis, tenderness, and crepitus of the left 
metatarsophalangeal joint with full range of motion and an 
intact neurovascular system.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a left foot injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5284 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In this case, VA has met its duty to notify and assist the 
veteran.  A rating decision apprised the veteran of the 
reasons and bases for the VA decision.  A statement of the 
case, and supplemental statement of the case apprised the 
veteran and his representative of the law applicable in 
adjudicating the appeal.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment reports.  The 
veteran has been afforded a VA examination in relation to the 
status of the disability at issue.  The veteran has not 
reported the existence of any outstanding records that have 
not been obtained and incorporated into the claims file.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

The veteran seeks a rating in excess of 10 percent for his 
left foot injury.  Under the laws administered by the VA, 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, the Board has 
reviewed all the evidence of record pertaining to the 
veteran's medical history.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical history and findings 
pertaining to the disability.

By history, in December 1975, the RO granted service 
connection for residuals of an injury of the left foot and 
rated the disability as noncompensably disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5284.  In May 1994, the 
zero percent rating was increased to 10 percent.  By letter 
received in July 1998, the veteran filed an informal claim 
seeking an increased rating.

By history, the veteran's left foot disability has been rated 
as 10 percent disabling under Diagnostic Code 5284.  Under 
that rating provision, moderately disabling foot injuries 
warrant a 10 percent evaluation; moderately severe foot 
injuries warrant a 20 percent evaluation; and severe foot 
injuries warrant a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

While the veteran complains of left foot pain, the clinical 
evidence does not show that the disability is productive of 
moderately severe impairment, and there is no evidence of 
record, except the representative's statements made in May 
2002, suggesting that the veteran's left foot injuries 
renders him wheelchair bound.  In fact, even though VA 
examination in September 1998 revealed tenderness over the 
metatarsophalangeal joints of the first through the fourth 
toes, no evidence of swelling was noted and it was reported 
that range of motion of the first metatarsophalangeal joint 
was from 10 degrees of plantar flexion to 40 degrees of 
extension.  Physical examination also revealed that the 
veteran had good capillary refill and intact sensation of the 
left great toe.  The diagnosis was degenerative 
osteoarthrosis of the left first metatarsophalangeal joint.  

VA examination in May 1999 also does not reflect evidence of 
moderately severe impairment.  During the interview, the 
veteran reported that he worked full-time in maintenance.  
Moreover, even though the veteran stated that he was limited 
by foot pain and examination revealed crepitance of the left 
metatarsophalangeal joint, physical examination also showed 
that he had range of motion from full extension to 80 degrees 
of flexion; no significant joint swelling; and that the left 
foot was neurovascularly intact.  X-rays revealed moderate 
degenerative joint disease of the left first 
metatarsophalangeal joint.  Hallux rigidus, left first great 
toe was noted.  Given the aforementioned, the Board finds 
that the preponderance of the evidence is against an 
increased rating.  

The Board also notes that other applicable provisions of 38 
C.F.R. Part 4 have been considered.  Nonetheless, the 
clinical evidence does not demonstrate that an increased 
rating is warranted in this regard either.  The Board notes 
that hallux rigidus was diagnosed in May 1999.  Under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5281, severe 
hallux rigidus is rated as hallux valgus, severe, which only 
provides for a maximum 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280.  Thus, an increased rating in 
this respect is not warranted, and the assignment of a 
separate rating is prohibited pursuant to 38 C.F.R. § 4.14 
(2001) as there has been no clinical demonstration of 
additional separate and distinct functional disability 
resulting therefrom, other than as contemplated in the 
current disability rating.  Additionally, VA examination in 
September 1998 revealed that the veteran's nails appeared 
normal, and there is no evidence of claw foot deformity, 
contraction of the plantar fascia, or nonunion of a fracture.  
Accordingly, a higher rating is not warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276 (acquired flatfoot), 5278 
(claw foot, pes cavus), and 5283 (malunion or nonunion of 
tarsal or metatarsal bones) are not applicable.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability. 
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
Rating Schedule.  The record shows that the veteran works 
full-time in maintenance, and that any occupational 
impairment present is adequately contemplated by the assigned 
10 percent rating.  The appeal is denied.



ORDER

A rating in excess of 10 percent for residuals of a left foot 
injury is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

